Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 1 of 9 PageID 153



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION



ROSS SCOPELLITI,

        Plaintiff,

v.                                                Case No. 8:19-cv-1626-T-02CPT

DANIEL A. HARRIS, and
JENNIFER McCLEAN,

        Defendant.


                                  CASE MANAGEMENT REPORT


        1.      Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a
        meeting was held on October 21, 2019 (date) at 4:30 p.m. (time) (check one) ( X )
        by telephone (or) (         ) at                 (place) and was attended by:

                Name                                      Counsel for (if applicable)

        Ross Scopelliti                           ProSe, Plaintiff

        Craig E. Rothburd, Esquire                Jennifer McClean, Defendant

        2.       Initial Disclosures:

               a.     Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that
        "[e]xcept in categories of proceedings specified in Rule 26(a)(1)(E), or to the extent
        otherwise stipulated or directed by order, a party must, without awaiting a discovery
        request, provide to other parties: (A) the name and, if known, the address and
        telephone number of each individual likely to have discoverable information that the
        disclosing party may use to support its claims or defenses, unless solely for
        impeachment, identifying the subjects of the information; (B) a copy of, or a
        description by category and location of, all documents, data compilations, and
        tangible things that are in the possession, custody, or control of the party and that
        the disclosing party may use to support its claims or defenses, unless solely for
        impeachment; (C) a computation of any category of damages claimed by the
        disclosing party, making available for inspection and copying as under Rule 34 the
        documents or other evidentiary material, not privileged or protected from disclosure,

 Scopelliti v. Harris & McClean                                                         Page 1 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 2 of 9 PageID 154



        on which such computation is based, including materials bearing on the nature and
        extent of injuries suffered; and (D) for inspection and copying as under Rule 34 any
        insurance agreement under which any person carrying on an insurance business may be
        liable to satisfy part or all of a judgment which may be entered in the action or to indemnify
        or reimburse for payments made to satisfy the judgment." Fed. R. Civ. P.26(a)(1).1

        The parties (check one)

        __X___            have exchanged information referenced by Fed. R. Civ. P.
                          26(a)(1)(A)-(D) or agree to exchange such information on or before
                                                                          2
                                    December 17, 2019 (date).

        ______            stipulate to not disclose information referenced by Fed. R. Civ. P.
                          26(a)(1)(A)-(D) for the specific reason(s) that:




        ______            have been unable to reach agreement on whether to disclose
                          information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify
                          party or parties)     ____ objects to disclosure of such information
                          for the specific reason(s) that:




        3.       Discovery Plan - Plaintiff:           The parties jointly propose the following
                 Plaintiff's discovery plan:

                 a.      Plaintiff's Planned Discovery:      A description of every discovery
                 effort Plaintiff plans to pursue is described below. The description of each



          1
            A party must make its initial disclosures based on the information then reasonably available to it and is
not excused from making its disclosures because it has not fully completed its investigation of the case or because
it challenges the sufficiency of another party's disclosures or because another party has not made its disclosures.
See Fed. R. Civ. P. 26(a)(1).

          2
            Information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) must be made "at or within 14 days of the Rule
26(f) conference unless a different time is set by stipulation or court order, or unless a party objects during the
conference that initial disclosures are not appropriate in the circumstances of the action and states the objection in
the Rule 26(f) discovery plan." Fed. R. Civ. P. 26(a)(1). Any party first served or otherwise joined after the Rule
26(f) conference must make these disclosures within 30 days after being served or joined unless a different time is
set by stipulation or court order. See Fed. R. Civ. P. 26(a)(1).


 Scopelliti v. Harris & McClean                                                                              Page 2 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 3 of 9 PageID 155




                discovery effort will be listed under the appropriate heading below and will
                include the subject matter of the discovery and the time during which the
                discovery will be pursued:


                (1)      Requests for Admission:

                         Per Federal Rules of Civil Procedure


                Number of Requests for Admission: Parties may seek to limit the number of
                Plaintiff's requests for admission in accordance with Fed. R. Civ. P. 26(b)(2).
                Any such request must be made in paragraph 6 below and approved by the
                court.


                (2)      Written Interrogatories:

                         Per Federal Rules of Civil Procedure


                Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise
                permitted by the Court for cause shown, no party shall serve upon any other
                party, at one time or cumulatively, more than twenty-five (25) written
                interrogatories pursuant to Rule 33, Fed.R.Civ.P., including all parts and
                subparts." Any request by Plaintiff to exceed this limit must be made in
                paragraph 6 below and approved by the court.


                (3)      Requests for Production or Inspection:

                         Per Federal Rules of Civil Procedure


                (4)      Oral Depositions:

                         Per Federal Rules of Civil Procedure


        Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed. R.
        Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be
        taken in any case unless otherwise ordered by the Court." Any request by Plaintiff
        to exceed this limit must be made in paragraph 6 below and approved by the court.



 Scopelliti v. Harris & McClean                                                       Page 3 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 4 of 9 PageID 156




        Time Permitted for Each Deposition: Each deposition is limited to one day of seven
        hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement
        of the parties or order of Court.

        The parties stipulate/request a court order to extend the time to take the deposition
        of the following individuals:

                                       Proposed Length
                   Name                 of Deposition                 Grounds

                                       NOT APPLICABLE


                b.      Disclosure of Expert Testimony: Parties stipulate, in accordance with
                Fed. R. Civ. P. 26(a)(2)(C), that Plaintiff's Fed. R. Civ. P. 26(a)(2) disclosure
                will be due as noted here: September 20, 2020 [60 days before discovery
                cut-off].


                c.      Supplementation of Disclosures and Responses: Parties agree that
                Plaintiff's supplementation under Fed. R. Civ. P. 26(e) will be provided at the
                following times: September 20, 2020 [60 days before discovery cut-off].


                d.     Completion of Discovery: Plaintiff will commence all discovery in
                time for it to be completed on or before November 20, 2020 . [30 days
                before dispositive motion deadline]


        4.      Discovery Plan - Defendant:         The parties jointly propose the following
                Defendant's discovery plan:

                a.      Defendant's Planned Discovery: A description of every discovery
                effort Defendant plans to pursue is described below. The description of each
                discovery effort will be listed under the appropriate heading below and will
                include the subject matter of the discovery and the time during which the
                discovery will be pursued:


                (1)      Requests for Admission:

                         Per Federal Rules of Civil Procedure

 Scopelliti v. Harris & McClean                                                         Page 4 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 5 of 9 PageID 157




                Number of Requests for Admission: Parties may seek to limit the number of
                Defendant's requests for admission in accordance with Fed. R. Civ. P.
                26(b)(2). Any such request must be made in paragraph 6 below and
                approved by the court.


                (2)      Written Interrogatories:

                         Per Federal Rules of Civil Procedure


                Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise
                permitted by the Court for cause shown, no party shall serve upon any other
                party, at one time or cumulatively, more than twenty-five (25) written
                interrogatories pursuant to Rule 33, Fed.R.Civ.P., including all parts and
                subparts." Any request by Defendant to exceed this limit must be made in
                paragraph 6 below and approved by the court.


                (3)      Requests for Production or Inspection:

                         Per Federal Rules of Civil Procedure


                (4)      Oral Depositions:

                         Per Federal Rules of Civil Procedure


                Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with
                Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per
                side may be taken in any case unless otherwise ordered by the Court." Any
                request by Defendant to exceed this limit must be made in paragraph 6
                below and approved by the court.

                Time Permitted for Each Deposition: Each deposition is limited to one day
                of seven hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended
                by agreement of the parties or order of Court.

                The parties stipulate/request a court order to extend the time to take the
                deposition of the following individuals:



 Scopelliti v. Harris & McClean                                                     Page 5 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 6 of 9 PageID 158



                                        Proposed Length
                   Name                  of Deposition                Grounds

                                       NOT APPLICABLE


                b.     Disclosure of Expert Testimony: Parties stipulate, in accordance with
                Fed. R. Civ. P. 26(a)(2)(C), that Defendant's Fed. R. Civ. P. 26(a)(2)
                disclosure will be due as noted here: [30 days before discovery cut-off]
                October 20,2020.


                c.      Supplementation of Disclosures and Responses: Parties agree that
                Defendant's supplementation under Fed. R. Civ. P. 26(e) will be provided at
                the following times: [30 days before discovery cut-off] October 20, 2020.


                d.     Completion of Discovery: Defendant will commence all discovery in
                time for it to be completed on or before November 20, 2020 .


                e.     Dispositive Motion Cutoff Date: November 20, 2020 . Note, this
                date should be at least four months before the pretrial conference date.


        5.      Joint Discovery Plan - Other Matters: Parties agree on the following other
                matters relating to discovery (e.g., handling of confidential information,
                assertion of privileges, whether discovery should be conducted in phases or be
                limited to or focused upon particular issues):


        6.      Disagreement or Unresolved Issues Concerning Discovery Matters: Any
                disagreement or unresolved issue will not excuse the establishment of
                discovery completion dates. The parties are unable to agree as to the
                following issues concerning discovery:

                Not Applicable


        7.      Third Party Claims, Joinder of Parties, Potentially Dispositive Motions:
                Parties agree that the final date for filing motions for leave to file third party
                claims, motions to join parties should be February 17, 2020 [no later than
                4 months from Case Management Report filing date and at least 4
                months before pretrial conference]. (Note time limit in Local Rule 4.03.)



 Scopelliti v. Harris & McClean                                                          Page 6 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 7 of 9 PageID 159




        8.      Settlement and Alternative Dispute Resolution: Pursuant to Local Rule
                3.05(c)(2)(C)(v), the parties submit the following statement concerning their
                intent regarding Alternative Dispute Resolution:

                Parties agree that settlement is
                (check one)

                         likely
                   X     unlikely.


Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and
8.05(b).            yes        X no              likely to agree in future


If binding arbitration is not agreed to, the court may order non-binding arbitration pursuant
to Chapter Eight of the Local Rules of the Middle District of Florida, mediation pursuant
to Chapter Nine of the Local Rules of the Middle District of Florida, or both.


        9.      The parties agree mediation will be completed by December 17, 2020 [5
                months before pretrial conference].

        10.     Consent to Magistrate Judge Jurisdiction: The parties agree to consent to
                the jurisdiction of the United States Magistrate Judge for final disposition,
                including trial. See 28 U.S.C. § 636. Should parties agree to proceed before
                the Magistrate Judge the attached form must be completed and filed with the
                case management report.

                         yes         X   no        likely to agree in future

        11.     Preliminary Pretrial Conference:
                Track Three Cases: Local Rule 3.05(c)(3)(B) provides that preliminary
                pretrial conferences are mandatory in Track Three Cases.

                Track Two Cases: Parties
                       request (check one)
                  X do not request
                a preliminary pretrial conference before entry of a Case Management and
                Scheduling Order in this Track Two case. Unresolved issues to be
                addressed at such a conference include:




 Scopelliti v. Harris & McClean                                                     Page 7 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 8 of 9 PageID 160



         12.    Final Pretrial Conference and Trial: Parties agree that they will be ready for
                a final pretrial conference on or after April 5, 2021 [3 weeks before trial
                term begins] and for trial on or after May 17, 2021 [3 weeks after pretrial
                conference]. This Jury / Non-Jury trial is expected to take approximately
                 3 day(s).


         13.    Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that
                they are aware of and will comply with pretrial disclosures requirements in
                Fed. R. Civ. P. 26(a)(3) and final pretrial procedures requirements in Local
                Rule 3.06.


         14.    Other Matters:

                Not Applicable


Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.


Date: November 8, 2019                           Date:

CRAIG E. ROTHBURD, P.A.


 /s/   Craig E. Rothburd                         Ross Scopelliti – ProSe
Craig E. Rothburd, Esq.- FBN: 0049182            3212 Marlin Avenue
320 W. Kennedy Blvd., #700                       Tampa, Florida 33611
Tampa, Florida 33606                             legallybeagley@gmail.com
Telephone:    (813) 251-8800                     Pro Se Plaintiff
Fax:          (813) 251-5042
craig@rothburdpa.com
maria@rothburdpa.com
CERPA File No. 6763
Counsel for Defendants
Jennifer McClean




 Scopelliti v. Harris & McClean                                                      Page 8 of 8
 Case No. 8:19-cv-1626-T-02CPT
 - Case Management Report
Case 8:19-cv-01626-WFJ-CPT Document 38 Filed 11/08/19 Page 9 of 9 PageID 161
